                Case 20-11602-BLS        Doc 11-1      Filed 06/19/20   Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 FACTOM, INC.,                                      Case No. 20-11602

                         Debtor.                    DECLARATION OF JEFFREY CHUBAK

          I, Jeffrey Chubak, hereby declare:

          1.     I am attorney at Amini LLC and submit this declaration in connection with

the Debtor’s application to employ the firm as counsel pursuant to Bankruptcy Code section

327(a).

                              PROPOSED EMPLOYMENT TERMS

          2.     Amini LLC has agreed to represent the Debtor in this chapter 11 case on terms set

forth in the application, subject to Court approval.

                              DISCLOSURE OF COMPENSATION

          3.     In connection with its retention, Amini LLC was paid a retainer of $40,000 by the

Debtor on May 19, 2020.

          4.     Of that amount, $15,850.00 was applied to fees incurred prepetition. At no point

during the preference period did Amini LLC receive payment on account of an antecedent debt.

          5.     As of the petition date, there were no fees or expenses due to Amini LLC from the

Debtor, and Amini LLC held a retainer balance of $24,150.00.

          6.     Amini LLC has not shared or agreed to share any compensation received or to be

received in connection with this case or any associated adversary proceeding or other related action

with any other entity.
              Case 20-11602-BLS          Doc 11-1      Filed 06/19/20       Page 2 of 2



                   ABSENCE OF CONNECTIONS; DISINTERSTEDNESS

       7.      Amini LLC ran a conflicts search with respect to every entity listed in the Debtors’

schedules of liabilities, statement of financial affairs, statement of equity security holders and

creditor matrix. Amini LLC has no connections with any of them; accordingly, the firm does not

hold or represent an interest adverse to the Debtor or its estate and is disinterested.

       8.      Amini LLC has also reviewed its attorneys’ relationships with the United States

Trustee and persons employed in his Office. Based on that review, I do not believe Amini LLC

has any material connections with any such persons.

       9.      Amini LLC will update these disclosures in accordance with Bankruptcy Code

section 328(c) and Del. Bankr. L.R. 2014-1(a).


Dated: June 18, 2020

                                                       /s/ Jeffrey Chubak
